Citation Nr: 0945031	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right hand 
disability, claimed as residuals of an injury to the right 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, 
Maine.  The Veteran now resides in Michigan, so the matter is 
now handled by the RO in Detroit, Michigan.    

In August 2008, the Board reopened and remanded this claim 
for additional development.  That development having been 
completed, the claim is now ready for appellate review.


FINDING OF FACT

Residuals of an injury to the right hand affecting the right 
third finger are causally or etiologically related to an 
injury sustained during active service.


CONCLUSION OF LAW

Service connection for a right hand disability affecting the 
right third finger is established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for a Right Hand 
Disability

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The Veteran is seeking entitlement to service connection for 
a hand disability that he asserts is a result of an injury 
sustained during active duty.

The majority of the Veteran's service treatment records could 
not be located, presumably as a result of the 1973 fire at 
the National Personnel Records Center (NPRC).  In cases in 
which the Veteran's service treatment records are missing and 
are presumed to have been destroyed in the July 1973 fire at 
the NPRC, the VA has a heightened duty to explain its 
findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The legal standard for proving a claim for service 
connection is not lowered.  However, the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant is increased.  Russo 
v. Brown, 9 Vet. App. 46 (1996).

The Veteran's entrance examination from April 1943 did not 
note any hand abnormalities.  Service treatment records 
indicate that the Veteran was treated for a moderate right 
hand contusion in April 1944 when he hurt his hand punching a 
punching bag.  The Veteran's separation examination from 
December 1945 states a broken right hand occurred during 
service in April 1944.

VA outpatient records and private treatment records indicate 
the Veteran has sought treatment for his right hand 
disability.  The Veteran underwent several surgeries to the 
right hand post-service, including a Swanson joint implant of 
the right long finger metacarpophalangeal (MCP) joint with 
right hand carpal tunnel release.  He is currently diagnosed 
with rheumatoid arthritis and residuals of surgery, third MCP 
joint.

The Veteran was afforded a VA examination in January 2006.  
The Veteran complained of stiffness in the right hand and 
inability to close his hand.  He denied symptoms such as 
swelling, redness, or warmth, but stated he had pain over the 
right long MCP joint on the volar and palmar surface.  
Examination revealed decreased strength in the right hand.  
The right index finger at the MCP joint had an angulation of 
30 degrees, the right long finger at the MCP joint had an 
angulation of 25 degrees, the right ring finger had an 
angulation of 35 degrees and also had moderate rotation.  
There was a gap of less than one inch between the right thumb 
pad and tips of the fingers on attempted opposition of thumb 
to fingers.  There was a gap of less than one inch between 
finger and proximal transverse crease of the right hand on 
maximal flexion of fingers.  Grasping was severely affected, 
probing, touching, and expression were moderate, and pushing, 
pulling, twisting, and writing were normal.  Review of an x-
ray demonstrated an implant in the distal end of the medial 
metacarpal.  Degenerative arthritis of the MCP joints and the 
distal interphalangeal joints were noted with narrowing of 
the joint space and spur formations.  A few calcifications 
were noted in the distal part of the middle finger.  The 
examiner opined that the Veteran's current right hand 
disability is not caused by or a result of any injury 
sustained during active duty because the Veteran has 
inflammatory type arthritis and a central neurological 
condition that affects the use of his hands, especially the 
right hand.  The examiner stated that these conditions are 
not known to be related to trauma and represent separate 
disease states. 

The Veteran was afforded an additional VA examination in 
April 2009.  Examination revealed an abnormal range of motion 
of the right hand and ankylosis of the MCP joints in all 
right hand fingers.  X-rays revealed severe 
erosive/destructive changes with remodeling of the third 
distal metacarpal head and proximal base of the proximal 
phalanx of the third finger with mild bony productive 
changes, with a differential including sequela of infection 
or prior trauma in the location.  There was severe 
degenerative osteoarthritic changes within the distal 
interphalangeal joint of the third finger, mild degenerative 
osteoarthritic changes in the radiocarpal joint, first MCP 
joint, first interphalangeal joint and the proximal and 
distal interphalangeal joints and second through fifth 
fingers in addition to moderate degenerative osteoarthritic 
changes in the second MCP joint.  Additionally, there were 
multiple radiopaque punctuate densities noted along the 
distal third finger that most likely represent radiopaque 
foreign bodies or sequela of prior postsurgical changes.  
There was no evidence of an acute displaced fracture-
dislocation.  The examiner opined that the Veteran's 
residuals of surgery to the right third MCP joint is as least 
as likely as not caused by or a result of active duty.  The 
rationale for this opinion was that the Veteran was seen 
during service for a contusion of his right hand, and it was 
mentioned that he had tenderness at the third MCP joint 
during service.  

The Veteran has stated that he injured his hand during 
service and that he continues to experience pain.  The Board 
has no reason to doubt the Veteran's credibility, and the 
available service treatment records indicate the Veteran was 
seen for a right hand injury.  The Board notes that the 
Veteran is competent to testify about what he experiences; 
for example, he is competent to discuss current pain and 
other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Additionally, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 
2006).  

Although the medical examiner from January 2006 opined that 
the Veteran's current right hand disability is not due to the 
injury sustained during service, the Board finds that the 
positive medical opinion from April 2009 places the Veteran's 
claim in at least equipoise.  As stated previously, when 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Furthermore, providing the Veteran a heightened benefit of 
the doubt due to his missing service records, the Board finds 
that service connection fro a right hand disability is 
warranted.


ORDER

Entitlement to service connection for a right hand disability 
affecting the right third finger is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


